Abel H.




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 16, 2014

                                      No. 04-13-00593-CV

                                        Venus MINSAL,
                                           Appellant

                                                v.

                                       Abel H. GARCIA,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-18466
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due on December 5, 2013. Appellant filed a motion for
extension of time to file her brief, which was granted to January 21, 2013. Appellant did not file
her brief on January 21, 2014. Instead, on January 21, 2014, the parties filed a joint motion
asking to abate this appeal for mediation. We granted the motion and ordered the parties to
advise us of the status of the mediation by March 7, 2014. On March 7, 2014, the parties filed a
joint motion asking for a thirty-day extension of the mediation abatement. Again, we granted the
parties’ joint motion and ordered the parties to advise us of the status of the mediation by April
7, 2014. On April 7, 2014, the parties filed another joint motion asking for a sixty-day extension
of the mediation abatement. This motion is GRANTED in part. The mediation abatement is
extended until May 7, 2014. However, no further extensions will be granted.

        The parties are ORDERED to notify the court in writing of the status of the mediation on
or before May 7, 2014. If the mediation is successful, a motion to dismiss this appeal should
accompany the parties’ status report. If the mediation is unsuccessful, this appeal will be
reinstated on the court’s docket and a briefing schedule will be set.

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court